Citation Nr: 1430205	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-40 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Department of Veterans Affairs paid the correct amount of accrued benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from March 1943 to March 1946.  The Veteran passed away in July 2008.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested a videoconference hearing before a member of the Board in her October 2010 substantive appeal.  A videoconference hearing was scheduled for January 2014, but the appellant notified VA several days before the scheduled hearing that she was unable to attend because of job requirements.  The RO rescheduled the videoconference hearing for March 2014, before the undersigned.  The appellant subsequently requested a postponement of the March 2014 hearing.  In a June 2014 statement, the appellant indicated that her scheduled July 2014 videoconference hearing also needed to be rescheduled because she was moving from Bakersfield, California to Logan, Utah.  As such, she requested that her claim be transferred to the Salt Lake City RO and an "alternate hearing date" be scheduled.

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  An initial request for a different date for a scheduled hearing need not include grounds for the request if received within 60 days from the date of the letter of notification of the hearing or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  See 38 C.F.R. § 20.702(c)(1) (2013).  As noted above, the appellant's Board videoconference hearing has been rescheduled on multiple prior occasions.  After one change in the hearing date has been granted, an extension of time for the appearance at a hearing will be granted only for good cause.  The motion for a new hearing date must be in writing and must explain why a new hearing date is necessary.  See 38 C.F.R. § 20.702(c)(2).  In this case, the appellant has indicated that the basis for the requested rescheduling is that she is moving from California to Utah and will be unable to attend the Board hearing scheduled at the Los Angeles RO.  In light of the foregoing, the Board concludes that good cause for rescheduling the hearing has been received and the appellant should be scheduled for another videoconference hearing, this time at the Salt Lake City, Utah RO.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the appellant for a videoconference hearing before the Board at the Salt Lake City, Utah, RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



